Citation Nr: 1516062	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-30 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left shoulder osteoarthritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel




INTRODUCTION

The Veteran had active duty service from December 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied service connection for left shoulder ostearthritis.  

In October 2014, the Veteran testified before the undersigned via videoconference.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a right shoulder disability and reopening a claim of service connection for syringomyelia were raised at the hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran was afforded a VA examination in January 2011.  The examiner opined the Veteran's left shoulder disability was not permanently aggravated by active service as there were no complaints relating to the left shoulder while in service.  In a March 2011 addendum, the examiner determined the Veteran's left shoulder disability was not caused by active service as the Veteran reported breaking his left clavicle in a motor cycle accident in August 1970, prior to entering service.  The examiner also noted that the Veteran reported to treatment providers that his left shoulder pain stems from the August 1970 motor cycle accident.  The examiner additionally noted the March 1972 separation examination indicated there were no abnormalities with the upper extremities and spine.  

Although the Veteran reported on his Report of Medical History at service entrance that he had broken his left clavicle in an August 1970 motor cycle accident, there was no notation of a left shoulder disability on the December 1970 induction examination.  As such, the presumption of soundness is for application.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  While the VA examiner cited the March 1971 in-service complaints of shoulder pain in addressing causation, the examination did not consider this complaint when providing his opinion as to aggravation.  See January 2011 VA examination report and March 2011 addendum.  Furthermore, it does not appear that the VA examiner considered the Veteran's report that he suffered a parachute injury during service. 

As there is some indication in the record the Veteran's left shoulder disability may related to his service-connect cervical spine disability (see VA Ortho Consult, dated October 12, 2010), a medical opinion is necessary in this regard.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the January 2011 VA examiner for the purposes of obtaining the likely etiology of the Veteran' current left shoulder disability.  

The examiner should address whether it is clear and unmistakable (i.e., undebatable) that the Veteran's current left shoulder disability (osteoarthritis, glenohumeral joint) pre-existed his period of active service. 

If so, is it clear and unmistakable that the pre-existing left shoulder disability was NOT aggravated beyond the natural progress during that period of active service?

If the examiner determines that the current left shoulder disability clearly and unmistakably did not preexist service and clearly and unmistakably was not aggravated in service, the examiner must opine whether it is as least as likely as not (50 percent or greater probability) that the disability had its onset in service or was caused by any incident of service.

If the examiner determines the Veteran's current left should disability is not related to any incident in service, the examiner must then state whether the Veteran's current left shoulder disability was either caused or aggravated (permanently worsened) by service-connected dyslipidemia, cervical spine.

Reasons must be provided for all opinions.  The examiner must consider the Veteran's statements regarding onset and symptoms related to his left shoulder disability, to include a parachute injury in service. 

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case (SSOC).  Then, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



